                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL W. PAULSON,                           :
    Plaintiff,                                :
                                              :      CIVIL ACTION
       v.                                     :
                                              :      NO. 19-6013
THE GEO GROUP, INC., et al.,                  :
     Defendants.                              :

                                             ORDER

       AND NOW, this 11th day of February, 2020, upon consideration of Plaintiff Michael

W. Paulson’s pro se Amended Complaint (ECF No. 7), Motion for Leave to Proceed In Forma

Pauperis (ECF No. 8) and Request to Allow Individual to [Proceed] Pro Se (ECF No. 10), it is

ORDERED that:

       1.      The Amended Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court’s

Memorandum.

       2.      The Motion for Leave to Proceed In Forma Pauperis is DENIED AS MOOT

because the Court has already granted this relief.

       3.      The Request to Allow Individual to [Proceed] Pro Se is DENIED AS MOOT.

                                              BY THE COURT:




                                              /s/ Judge John M. Younge
                                              JOHN M. YOUNGE, J.
